DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 09/02/2021 & 09/08/2021.
The application has been amended as follows: 
Claim 11, Line 19, the term “the first hole” should read --the plurality of first holes--
Claim 16, Line 12, the term “the cylinder hole” should read --the plurality of cylinder holes--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches each of the limitations of Claim 1 except for “the bearing communication recess having an annular shape”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Hahn (2015/0226203), in view of Kiikka (6,901,845).  However, Hahn describes the bearing communication hole 176 extending all the way to the inner circumferential surface of the frame 110.  As such, one of ordinary skill in the art would conclude a bearing communication recess could only amount to a hole or recess at a given point on the inner circumferential surface of the 
Claims 2-10 and 22-24 depend on Claim 1, so are also allowable.

As to Claim 11, the reasons for allowance are substantially the same as the reasons provided in the 05/28/2021 Non-Final Rejection for Claim 13, where Applicant included all of the limitations of Claims 12 & 13 into independent Claim 11.
Claims 14 and 15 depend on Claim 11, so are also allowable.

As to Claim 16, the reasons for allowance are substantially the same as the reasons provided in the 05/28/2021 Non-Final Rejection for Claim 18, where Applicant included all of the limitations of Claims 17 & 18 into independent Claim 16.
Claims 19-21 depend on Claim 16, so are also allowable.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746